Citation Nr: 0937534	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-23 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to March 
1982.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which denied the benefit 
sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in September 2007 and testified regarding his 
symptomatology.  A transcript is of record.

In December 2007, the Board denied the Veteran's claim.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), where a May 
2009 Order granted a May 2009 Joint Motion, vacating the 
Board's decision and remanding the case for additional 
action.  


FINDING OF FACT

Bipolar disorder is not shown by competent medical evidence 
to be related to service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 105(a), 1101, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1(m), 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.

VA has a duty to notify a veteran and his representative (or 
attorney), if any, of the information and evidence needed to 
substantiate a claim.  This notification obligation was 
accomplished by way of a letter from the RO to the Veteran 
dated in June 2005.  This letter effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by:  (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  Additionally, a March 2006 letter informed the 
Veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file.  
Additionally, the Veteran was afforded a VA examination.  
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").


The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, lay statements, and 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000)

The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).


Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  It is upon the lack of a nexus between 
the current disability and any in-service event that the 
claim for service connection for bipolar disorder fails.

The Veteran seeks service connection for bipolar disorder.  
He contends that he began using alcohol and drugs in the 
military which in turn caused and/or aggravated bipolar 
disorder.  In this regard, he asserts that social and 
behavioral problems he had in childhood were indications of 
bipolar disorder.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The Veteran's service treatment records and personnel records 
are devoid of any complaints, treatment, or diagnosis of a 
psychiatric illness.  The service treatment records do 
indicate that the Veteran had a problem with alcohol on one 
occasion where he fell and could not remember what happened, 
stating he was "pretty drunk," and with drugs, including a 
diagnosis of recreational marijuana use and a sentence of 20 
days confinement for possession of a controlled substance.  
Use of drugs (marijuana) was reported to have existed prior 
to service.  At separation, the Veteran claimed depression, 
which the examiner attributed to the separation proceedings.


The Veteran's DD 214 states that the narrative reason for his 
separation was that he was a burden to his command due to 
substandard performance and an inability to adapt to military 
service.

In October 2005, the Veteran underwent a VA psychiatric 
examination.  The Veteran reported that he had been receiving 
outpatient mental treatment at VA since 2004.  The Veteran 
reported while in service, he was drinking on a daily basis, 
using, and dealing illegal drugs.  The Veteran reported he 
was given 60 days in correctional custody for possession of 
marijuana and that he did feel depressed about being in 
custody.  The examiner opined the Veteran's in-service 
depression appeared to be related to the situation he was in 
due to his drug use.  The examiner diagnosed alcohol 
dependence; bipolar disorder, by history, in partial 
remission; probable attention deficit/hyperactivity disorder 
since childhood; history of cannabis and cocaine abuse, in 
apparent remission for 16 years; and, borderline personality 
disorder.  The examiner concluded that the Veteran's mental 
health symptoms were not caused or aggravated by his time in 
the United States Navy and did not begin during his time in 
service.

Lay statements were received in 2006 from the Veteran's 
mother, and from two individuals who reported that they knew 
the Veteran since his childhood and that he did not use drugs 
or alcohol prior to service.  In this regard, it may well be 
true that they were unaware of such use, but the Veteran 
himself has conceded the use of illicit drugs prior to 
service on several occasions, including under oath at his 
hearing before the Board.  Thus these statements have little 
probative value.

Also submitted by the Veteran were medical articles dealing 
with bipolar disorder and the effects of drug and alcohol 
use.  The Board has reviewed this evidence.  However, the 
fact remains that these articles are too general in nature, 
and not specific to the Veteran's claim and so do not provide 
a nexus between the Veteran's current disability and service.  
The medical treatise, [textbook, or article] must provide 
more than speculative, generic statements not relevant to the 
Veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  Wallin 
v. West, 11 Vet. App. 509, 514 (1998).


In fact, in this case, there is no competent medical evidence 
of a nexus between the Veteran's service and his bipolar 
disorder, nor is there any competent medical evidence 
indicating a diagnosis of bipolar disorder within one year of 
the Veteran's separation from active duty.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  None of the medical evidence of 
record relates the Veteran's bipolar disorder to any event or 
incident during active military duty.

Nor is there any credible evidence of continuity of 
symptomatology.  The first notation of a diagnosis of bipolar 
disorder associated with the record is in 2004, when the 
Veteran consulted VA for mental health issues.  This 
diagnosis occurred approximately 22 years after the Veteran's 
separation from service.  Given the length of time between 
the Veteran's active duty and the initial post-service 
diagnosis of bipolar disorder, the preponderance of the 
competent evidence of record is against finding a continuity 
of objectively verifiable symptomatology.  38 C.F.R. 
§ 3.303(d); Maxson v. West, 12 Vet. App. 453 (1999) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Prior to this diagnosis, the Veteran reported in 
the course of a March 2004 VA mental health diagnostic 
interview/examination he had no history of mental health 
problems.  The examiner commented that the Veteran had 
significant legal problems due to his alcohol dependency and 
had some symptom of depression and anxiety that may have been 
related to his current homeless situation.  He was diagnosed 
at the time with alcohol dependency in partial remission, and 
rule out depressive disorder.

In the May 2009 Joint Motion, the parties indicated that the 
Board's December 2007 decision "did not explain why it 
rejected Appellant's testimony given at his September 2007 
BVA hearing, that he had symptoms of depression since 
service."  See page three of Joint Motion.  

The Joint Motion went on to specifically cite certain 
testimony provided in September 2007.  This includes the 
following:

Q.  Okay.  And did your symptoms of 
depression, did that continue after you 
got out of service?

A.  It stays with me.  Yeah, I still got 
them.  Yeah, I mean -

Q.  Okay.  So you would say it would be 
fair to say your representative talked to 
you about the problems you had before you 
entered service, and that you had 
problems in service, and they continue to 
the present day.  Is that correct?  

A.  That's correct.  

The Joint Motion added that "[u]pon remand, the Board should 
fully re-address whether the aforementioned testimony 
substantiates [the Veteran's] claim for service connection, 
when considered with the rest of the evidence, and provide an 
adequate statement of reasons and bases in support of its 
determination.  See 38 U.S.C. § 7104(a)(d)(1)."

The Board notes that competent lay evidence is evidence 
provided by a person who has personal knowledge of facts or 
circumstances and conveys such matters that can be observed 
and described by a lay person.  See Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).  Lay evidence is acceptable to prove 
symptomatology over a period of time when such symptomatology 
is within the purview of, or may be readily recognized by lay 
persons.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  The Board finds that the Veteran's 
September 2007 testimony as to the extent he claims he 
continued to have symptoms of depression which continued from 
the time of his service discharge to constitute competent lay 
evidence.  


Competent lay evidence may be sufficient in and of itself for 
the award of benefits.  See Jandreau, 492 F.3d at 1376.  
However, the lay evidence does not stand alone in this 
appeal.  Instead, it is to be measured with all other 
evidence of record.

When viewed in relation to the other evidence of record, the 
Board finds that the Veteran's account of his post-service 
continuity of symptomatology is simply not credible.  Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table) (In the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran.)

Careful review of the Veteran's post-service medical records, 
as noted, first show treatment afforded him for mental health 
issues in 2004.  At the time of a March 2004 VA mental health 
diagnostic interview, the Veteran conceded that he had had no 
past mental health problems or treatment.  This report, made 
more than a year prior to the time the Veteran filed his 
initial claim for VA compensation benefits and for the 
purpose of receiving treatment, is deemed inherently more 
reliable than his statements made in conjunction with his 
claim for monetary benefits.  The Board acknowledges a 
notation included as part of an August 2004 VA psychiatric 
history and assessment report, wherein it was noted that 
"[d]epression started since age 20 on and off...."  The 
Veteran's attorney cites this as positive evidence to support 
a finding of the Veteran's claimed continuity of 
symptomatology.  See September 2009 letter to the Board.  
This record notation is, in the opinion of the Board, nothing 
more than a recordation of history supplied by the Veteran at 
that time.  This is history the Board does not find to be 
credible, and thus not accorded any probative value.  Even if 
the Veteran did experience occasional symptoms of depression 
after service, there is nothing in the record to support a 
conclusion that such represented a chronic acquired 
psychiatric disorder which had its onset in service as 
opposed to his response to his troubled lifestyle, which 
included illegal drug abuse, alcohol dependency, 
homelessness, divorce, legal problems, incarceration, 
gambling problems, loss of employment and so on.  In this 
regard, the Board directs attention to the opinion to this 
effect, expressed at the time of VA psychiatric examination 
in October 2005, wherein the examiner stated that "Most 
likely his depressive symptoms are the result of his 
difficulty regulating his emotions because of borderline 
personality disorder and the many unfortunate consequences of 
regulating his behavior that have led to disrupted 
relationships with his children and ex-wife."  Moreover, the 
record is simply absent of indication, other than lay 
assertions, of psychiatric manifestations from 1982 until 
2004.  In sum, the Board does not find the Veteran's 
contentions regarding post-service continuity of 
symptomatology of an acquired psychiatric disorder to be 
credible.  In view of such findings, opinions linking his 
current psychiatric disorder, bipolar disorder, to such 
complaints are entitled to no probative weight.  

The Veteran has also argued that emotional difficulties he 
had in childhood were, in effect, the precursors of bipolar 
disorder, which was triggered by the use of drugs and alcohol 
in service.  Although some of recent VA and private treatment 
records appear to support his claim of psychiatric disability 
existing prior to service, the entry examination does not 
note same, and thus the presumption of soundness at entry is 
not rebutted.  38 U.S.C.A. § 1111.

The Board acknowledges an October 2006 VA examiner who 
explained that the Veteran's psychiatric illnesses did not 
begin in the military but that the military may have 
exacerbated the mood disturbances and attention deficit 
disorder he had as a boy.  No rationale for such a statement 
was given.  Under 38 C.F.R. § 3.102 service connection may 
not be based on a resort to speculation.  Indeed, in Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992), the Court held 
that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related to service, is too speculative to establish such 
relationship.  To grant service connection based on the VA 
examiner's statement would require an unreasonable reliance 
on speculation.  The law has recognized in this regard that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

As concerning the October 2005 VA examination findings, the 
Board is aware of the argument proffered by the Veteran's 
attorney in September 2009, to the effect that the supplied 
opinion was "not supported with an analysis of the 
evidence."  To this, the Board first observes that the 
October 2005 examiner reviewed the Veteran's claims folder.  
This is clear, as she recited a specifically documented and 
very detailed medical history.  In the opinion of the Board, 
she also adequately explained the rationale behind her 
supplied opinion.  The Veteran's attorney takes particular 
exception to the fact that the VA examiner in October 2005 
failed to discuss certain medical history supplied by the 
Veteran, to the effect that he had depression and bipolar 
disorder since he was 20 years old.  See September 2009 
letter.  As noted, this cited history of depression since the 
age of 20 years old has been specifically found, based on 
review of the totality of the evidence, not to be credible.  
She also asserted that the examiner did not comment as to the 
Veteran's complaints of depression at the time he left 
military service.  Id.  However, this is incorrect as it was 
specifically found that the Veteran's complaints of 
depression at his separation were attributed to the Veteran's 
separation proceedings.  The Board concludes that the October 
2005 examination was adequate, and that a remand for an 
additional examination, as a result of alleged inadequacy, is 
not warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

Without evidence of a chronic psychiatric disability during 
service and either probative medical evidence of a nexus or 
credible evidence of continuity of symptomatology, service 
connection is not warranted.  Moreover, presumptive service 
connection is not warranted because there is no competent 
evidence of bipolar disorder within the first post-service 
year.

The Veteran contends that he began using drugs and alcohol in 
the military and that this drug and alcohol abuse caused and 
aggravated his bipolar disorder.  Direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a).  The isolated and infrequent 
use of drugs by itself will not be considered willful 
misconduct; however, the progressive and frequent use of 
drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. 
§ 105(a), as amended by section 8052 of Omnibus Budget 
Reconciliation Act (OBRA), and as implemented by 38 C.F.R. 
§ 3.1(m), precluded service connection of a disability 
resulting from alcohol or drug abuse on the basis of the 
disability's incurrence or aggravation in service.  See 
VAOPGCPREC 2-98.

The Veteran's service personnel records, VA treatment 
records, and the October 2005 VA examination, clearly 
demonstrate that the Veteran willfully engaged in illegal 
drug use during service and for several years thereafter.  He 
has acknowledged excessive use of alcohol in service.  The 
records also clearly show, by the Veteran's own testimony 
during his September 2007 Board hearing, that he was using 
marijuana prior to military service.  Compensation cannot be 
paid if a disability is a result of a person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(2006).

To the extent that the Veteran's alcohol and drug dependence 
in service precipitated his subsequent diagnosis of bipolar 
disorder and eventual diagnosis of a borderline personality 
disorder (now discounted by his treating doctor), service 
connection is precluded under the governing law and 
regulations.  Moreover, the evidence does not show that a 
service-connected psychiatric disorder caused his alcohol and 
drug abuse, nor has any competent medical examiner rendered 
an opinion indicating that the Veteran has a psychiatric 
disorder that is linked to any incident of military service.

The Board does not doubt the sincerity of the Veteran's 
belief that he has bipolar disorder as a result of his 
service.  As a lay person without the appropriate medical 
training and expertise, however, he is not competent to 
provide a probative opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu; see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bipolar disorder and the benefit-
of-the-doubt rule is not for application.  38 U.S.C.A. 
§ 5107, Gilbert.  


ORDER

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


